 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
 6                                   EASTERN DISTRICT OF CALIFORNIA

 7

 8   MATTHEW A. LAWRIE,                                Case No. 1:18-cv-01456-BAM (PC)
 9                      Plaintiff,                     ORDER TO SUBMIT APPLICATION TO
                                                       PROCEED IN FORMA PAUPERIS OR PAY
10          v.                                         FILING FEE WITHIN 45 DAYS
11   CALIFORNIA STATE PRISON AT                        FORTY-FIVE (45) DAY DEADLINE
     CORCORAN, et al.,
12
                        Defendants.
13

14          Plaintiff Matthew A. Lawrie (“Plaintiff”) is a state prisoner proceeding pro se in this civil

15   rights action pursuant to 42 U.S.C. § 1983. Plaintiff has not paid the $400.00 filing fee, or

16   submitted an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

17          Accordingly, IT IS HEREBY ORDERED that:

18          Within forty-five (45) days of the date of service of this order, Plaintiff shall submit the

19   attached application to proceed in forma pauperis, completed and signed, or in the alternative, pay

20   the $400.00 filing fee for this action. No requests for extension will be granted without a

21   showing of good cause. Failure to comply with this order will result in dismissal of this

22   action.
     IT IS SO ORDERED.
23

24      Dated:     October 24, 2018                            /s/ Barbara   A. McAuliffe             _
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                      1
